Citation Nr: 1326904	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  13-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from February 1954 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  However, no pertinent records were found in the Virtual VA file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran currently has tinnitus.

3.  The Veteran was exposed to acoustic trauma during service.

4.  Symptoms of hearing loss were neither chronic during service, continuous since service, nor manifested to a compensable degree within one year of service separation.

5.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.

6.  The Veteran's tinnitus is related to the acoustic trauma in service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  

The Veteran's claim was filed as a Fully Developed Claim (FDC) pursuant to the Secretary of VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting, if not eliminating, the need for further development by VA.  As part of the FDC process, a veteran is to submit all evidence relevant and pertinent to his claim.  However, under certain circumstances, additional development may still be required prior to adjudication of the claim.  This additional development may include obtaining additional records and/or providing a VA medical examination to the appellant.  See VA Form 21-526EZ.

The claims for service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); tinnitus is not.  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence (1) the veteran's disability existed prior to service and (2) the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to military noise exposure.  He asserts that he was exposed to the loud noise of jet engines and artillery fire while performing his duties as an air policeman.  Due to the similar disposition for the claims on appeal, the Board will address them in a common discussion.

First, the Board finds that the Veteran currently has a bilateral hearing loss disability for VA purposes as well as a disability of tinnitus.  With respect to bilateral hearing loss, the August 2011 VA audiogram shows that pure tone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
30
35
50
65
85
LEFT
30
35
35
45
70

The speech recognition score with the Maryland CNC Test was 84 percent in the right ear and 82 percent in the left ear.  The audiologist diagnosed sensorineural hearing loss (in the frequency of 500-4000 Hz) bilaterally.  Thus, the evidence establishes current bilateral hearing loss disability (both audiometric test scores of 40 decibels or greater and speech recognition scores less than 94 percent) that meets the standards of 38 C.F.R. § 3.385.  

With respect to current disability of tinnitus, the Board finds that the Veteran's assertion of having tinnitus in October 2011 to a private examiner for treatment purposes is both competent and credible given its consistency with the assertion of tinnitus during the August 2011 VA audiological examination.  Accordingly, the Board finds that the Veteran has a current diagnosis of tinnitus.  Histories reported by a veteran for treatment purposes are of more probative value.

The August 2011 VA audiological examination report also reflects a current diagnosis of tinnitus.  During the examination, the Veteran reported recurring tinnitus.  In addition to the VA audiologist's diagnosis, tinnitus is also a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

The February 1954 service entrance examination reflects a score of 15 out of 15 on a whispered voice test; audiometric testing was not conducted.  The Board acknowledges that whisper tests cannot be considered reliable evidence of hearing ability.  See VBA Training Letter 10-12 (March 2012).  The clinical evaluation of the Veteran's ears was normal.  In the absence of any hearing impairment noted on the service entrance exam, the Veteran is presumed to have had normal hearing at entry.  See 38 U.S.C.A. § 1111.  

The Board next finds that the Veteran was exposed to acoustic trauma during service.  This finding is supported by the Veteran's statements that he was exposed to running jet engine noises for 40 hours a week without hearing protection for at least 18 months during service.  See May 2011 VA Form 21-4138.  This and similar statements concerning in-service noise exposure are consistent with the DD Form 214, which lists the Veteran's military occupational specialty (MOS) as air policeman.  Although this particular MOS is not listed in Veterans Benefits Administration (VBA) Fast Letter 10-35, similar specialties - security forces, safety, fire protection, airfield management - have been recognized as entailing a high or moderate probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service acoustic trauma.

Service treatment records also show a threshold shift in hearing loss during service.  The October 1958 service separation examination reflects a score of 15 out of 15 on a whispered voice test, but includes an audiogram as well.  Service department audiometric readings prior to October 1, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Pure tone thresholds, in decibels, were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
20
15
10
10
25
LEFT
25
15
15
15
20

Threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).  The evidence shows a threshold shift in the right ear hearing while in service - as shown by the 25 dB threshold at 4000 Hz - and in the left ear - as shown by the 25 dB threshold at 500 Hz.

Given the Board's findings of current bilateral sensorineural hearing loss and tinnitus disabilities and exposure to acoustic trauma while in service, the remaining question for consideration is whether the Veteran's current diagnoses of bilateral sensorineural hearing loss and tinnitus are related to the recognized in-service noise exposure.  

With respect to the relationship of hearing loss to the in-service noise exposure, nexus must still be shown because service connection has not been established on a presumptive basis.  Bilateral sensorineural hearing loss can be presumptively related to service by a showing of chronicity of symptoms of hearing loss in service or continuity of symptomatology of hearing loss since service.  See Walker, 
708 F.3d at 1338-40.  However, in this case, the evidence has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  Although the October 1958 service separation examination report shows hearing loss outside of normal limits in both ears (greater than 20 decibels), there are no previous records of complaint, diagnosis, or treatment for hearing loss during service.  See Hensley, 5 Vet. App. at 159.  Similarly, the Veteran received a normal clinical evaluation of the ears at the service separation examination and did not indicate any ear trouble on the accompanying medical history report.  

The first mention of post-service hearing loss is noted in an April 2011 letter from C.B., who wrote that the Veteran's hearing has been impaired for thirty years, which would place onset of hearing loss symptoms about 18 years after service.  The Veteran did not complain of any hearing loss until 2006, when he reported to a VA clinician that hearing loss in both ears began five years earlier, or about 43 years after service.  Thus, the evidence of record is against a finding of chronicity of symptomatology for hearing loss during service or continuity of symptomatology for hearing loss after service that would entitle the Veteran to presumptive service connection.  See 38 C.F.R. §§ 3.303(b).  Additionally, there is no evidence in the record to support a finding that hearing loss manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, none of the presumptive service connection provisions are met. 

Notwithstanding an absence of chronic in-service or continuous post-service symptoms of hearing loss, for the purpose of establishing direct service connection under 38 C.F.R. § 3.303(d), the Board finds that the weight of the evidence is in equipoise on the question of whether the Veteran's current bilateral hearing loss was caused by the acoustic trauma in service.  There arc competing medical opinions on the question of relationship of current hearing loss disability to the in-service noise exposure.

The August 2011 VA examiner opined that it was "not at least as likely as not" that the Veteran's hearing loss was caused by or a result of an event in military service.  Although the VA examiner acknowledged the details of the Veteran's service as an air policeman, he relied upon an inaccurate assumption that the Veteran's hearing was within normal limits at service separation.  

In contrast, in an October 2011 letter, C.E., a private audiologist, opined that the Veteran's bilateral hearing loss is "more likely than not" related to his military noise exposure.  The audiologist reviewed the service treatment records, employment and medical history, and the August 21011 VA examination report.  The audiologist cited to medical literature for the contention that "outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."  

Here, the Board finds that the August 2011 VA medical opinion, while competent, is of little probative weight because it is based on a materially inaccurate fact of normal hearing at service separation.  The VA examiner based the negative nexus opinion on the inaccurate factual premise that the Veteran exhibited "normal" hearing upon service separation.  Hensley at 159; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The VA examiner stated that the Veteran's hearing was within normal limits at separation from service; however, the audiometric test results at service separation indicates hearing loss that was not within normal limits, as indicated by the threshold shifts to 25 decibels at the 4000 Hertz level in the right ear and to 25 decibels at the 500 Hertz level in the left ear.  See Hensley at 159 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. Al. ed ., 1988) to recognize that threshold levels above 20 decibels are not within the normal ranges of hearing).  As the evidence shows a threshold shift in the right ear hearing while in service - as shown by the 25 dB threshold at 4000 Hz - and in the left ear - as shown by the 25 dB threshold at 500 Hz, the VA examiner's factual assumption of hearing loss within normal limits at the service separation examination is inaccurate.
 
In comparison, the private audiologist's opinion provides competent and credible evidence in support of a finding of nexus between current hearing loss disability and the in-service noise exposure.  The opinion notes negative factors including normal hearing at service separation and lack of significant noise exposure following service.  However, C.E. also considered significant in-service exposure and cited medical literature that explains a delay in the appearance of hearing loss.  Thus, the Board finds C.E.'s opinion is entitled to substantial weight because it demonstrates a critical review of the evidence and provides a credible opinion supported with reasons.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

Based on this evidence, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and has a current diagnosis of hearing loss that is due to in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for bilateral hearing loss have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.385.

Similarly, the Board finds that evidence is at least in equipoise on the question of whether the current tinnitus is related to the in-service noise exposure.  As this discussion illustrates, in-service acoustic trauma is recognized.  In addition, on the question current disability, tinnitus has been diagnosed, and the Veteran provided a competent and credible statement about current tinnitus symptoms that were acknowledged by the examiners during the October 2006 VA clinical evaluation and the August 2011 VA audiological examination.  See Layno, 6 Vet. App. 465.  

With regard to the onset of tinnitus, the weight of the evidence demonstrates that tinnitus did not begin until decades after service separation.  During the August 2011 VA examination the Veteran reported tinnitus in both ears dating back to 1957.  He also reported tinnitus in both ears during an October 2006 VA audiology consultation, though no onset date was reported at that time.  The record does not contain any additional post-service treatment, complaints or diagnosis of tinnitus, although the Veteran did undergo heart surgery for which he sought service connection.  Service treatment records are similarly devoid of any complaints or diagnosis of tinnitus.  The October 1958 service separation examination report indicates a normal clinical evaluation of the ears.  The Veteran reported no current or past problems with his ears on the accompanying medical history report.

The Veteran is competent to provide statements concerning the presence of tinnitus symptoms at any time.  See Layno, 6 Vet. App. at 465; Charles, 16 Vet. App. at 374.  The Board finds that the Veteran's recently asserted onset of tinnitus (in 1957) is inconsistent with, and outweighed by, other lay and medical evidence of record, namely, the Veteran's denial of symptoms at service separation, a multi-year gap between service and the first reports of tinnitus in 2006.  The Board finds that the Veteran's recent recollections as to symptoms or experiences in the distant past, made in connection with a claim for benefits in 2011, are inconsistent with, and outweighed by, the Veteran's own, more contemporaneous reports during service denying tinnitus, as well as the additional factor of no complaints of tinnitus for 48 years after service.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

In addition, letters from C.B. and J.B. received by VA in April 2011, submitted to support the Veteran's claim for hearing loss, notably, fail to mention any history of tinnitus.  The letters discuss the Veteran's struggles with hearing loss but do not mention tinnitus in any way.  Such absence is noticeable, particularly from J.B., who asserts to have known and seen the Veteran on a weekly basis for thirty years.  For these reasons, the Board finds that the Veteran's more recent history of onset of tinnitus symptoms in 1957 is not credible.

The service treatment records, including the 1958 service separation clinical examination and the 1958 report of medical history, do not indicate any complaints or diagnosis for tinnitus.  Further, the Veteran only began seeking treatment for tinnitus and hearing loss in 2006, over 40 years after leaving service.  See Buchanan, 451 F.3d 1336; see also Maxson, 230 F.3d at 1333.  Nonetheless, during the August 2011 VA audiological examination, the Veteran reported that his tinnitus began in 1957.  Although competent to make this statement, the Board finds that this statement is not credible because it was made after the Veteran began seeking compensation for the disability and is inconsistent with evidence spanning over 40 years.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the evidence is in equipoise on the question of whether there is a nexus between the Veteran's in-service acoustic trauma and his current tinnitus.  On the question of nexus of tinnitus to service, the August 2011 VA examiner opined that tinnitus was "less likely than not a symptom associated with the Veteran's hearing loss."  The rationale simply states that the Veteran's claim file shows hearing within normal limits at separation.  As discussed previously, this is an inaccurate factual premise that reduces the weight given to this opinion, as the Veteran's hearing in both ears were not within normal limits at his October 1958 service separation examination.  See Reonal, 5 Vet. App. at 461.

The October 2011 private audiologist opined that tinnitus "can as likely as not be attributed to the same etiology as [the Veteran's] hearing loss."  Specifically, C.E. cited medical treatises to support the contention that the cause of tinnitus can usually be determined by finding the cause of any co-existing hearing loss.  A connection between the two disabilities helps explain why tinnitus, as a derivative of sensorineural hearing loss, arose many years after service.  By presenting a reasoned approach to connect the Veteran's hearing loss to service - as discussed above - and developing a rational connection between hearing loss and tinnitus, C.E. provides sufficient, credible evidence to support a finding of nexus between the Veteran's current tinnitus and service.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at  382.  

C.E.'s reasoned opinion of nexus of tinnitus to the in-service noise exposure, when weighed against the opinion of the VA examiner and the absence of any tinnitus complaints until 2006, offers sufficient weight to balance the evidence before the Board on the question of whether in-service noise exposure caused the Veteran's current tinnitus disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is related to in-service noise exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


